NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-4132
                                       ___________

                                     LORI PARKER,
                                               Appellant

                                             v.

   COUNTY OF BERGEN, NEW JERSEY, including representatives, employees, and
 agents therein, in both their official and individual capacities, and including those whose
    identities are unknown; BERGEN COUNTY SURROGATES COURT, BERGEN
 COUNTY, NEW JERSEY, including representatives, employees, and agents therein, in
   both their official and individual capacities, and including those whose identities are
unknown; SURROGATE MICHAEL R DRESSLER, Bergen County, New Jersey in both
  his individual and official capacity; THERESA S. DOYLE, in both her individual and
  official capacity; MICHELLE CHO, in both her individual and official capacity; JANE
   DOES 1-10 in their individual and official capacities, whose identities are unknown;
                JOHN DOES 1-10 in their individual and official capacities,
                                whose identities are unknown
                        ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 2-16-cv-04768)
                      District Judge: Honorable Susan D. Wigenton
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 16, 2017

              Before: AMBRO, KRAUSE and NYGAARD, Circuit Judges

                              (Opinion filed: June 19, 2017)
                                        ___________

                                         OPINION*
                                        ___________

PER CURIAM

       Lori Parker appeals the District Court’s dismissal of a suit against the Bergen

County Surrogate’s Court (“Surrogate’s Court”) and several of its employees. We will

affirm the District Court’s judgment.

       Parker, a party in a dispute over a will that her aunt executed two days before she

died and which disinherited Parker, filed suit complaining of record tampering by the

Surrogate’s Court and its employees. She specifically alleged that certain filings,

including her response to the estate’s motion for summary judgment and her aunt’s

medical records (she had subpoenaed them to support her own motion for summary

judgment), were either removed from the official judicial record or entered into the

record after the New Jersey trial judge held a hearing on the motions for summary

judgment.1

       The District Court reviewed Parker’s complaint pursuant to 28 U.S.C.

§ 1915(e)(2), dismissed it without prejudice as time-barred, and allowed her to amend her

complaint. She filed an amended complaint, which the District Court again dismissed

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
 The trial judge ultimately granted the estate’s motion for summary judgment, the
decision was upheld on appeal by the New Jersey Superior Court, Appellate Division,
and the Supreme Court of New Jersey denied Parker’s petition for certification. See In re
Estate of Blair, Dkt. No. A-5482-13T1, 2015 WL 9942215 (N.J. Super. Ct. App. Div.
Feb. 1, 2016) (per curiam), cert. denied, 147 A.3d 445 (Table) (N.J. July 15, 2016).

                                          2
pursuant to § 1915(e)(2) as time-barred, this time without leave to amend because any

such amendment would be futile. She timely appealed.

         We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). We exercise plenary review over the

District Court’s order dismissing the complaint. Id. at 223. We may affirm a district

court for any reason supported by the record. Brightwell v. Lehman, 637 F.3d 187, 191

(3d Cir. 2011).

         When screening a complaint under § 1915, a district court may sua sponte dismiss

the complaint as untimely under the statute of limitations if the defense is obvious from

the complaint and no development of the factual record is required. See Fogle v. Pierson,

435 F.3d 1252, 1258 (10th Cir. 2006); Eriline Co. S.A. v. Johnson, 440 F.3d 648, 656-57

(4th Cir. 2006); Pino v. Ryan, 49 F.3d 51, 53 (2d Cir. 1995). In a § 1983 action the

statute of limitations is taken from the state’s personal injury statute. Kost v.

Kozakiewicz, 1 F.3d 176, 190 (3d Cir. 1993). In New Jersey, the statute of limitations

for personal injury claims is two years. See N.J. Stat. Ann. 2A:14-2. The limitations

period begins to run “when the plaintiff knew or should have known of the injury upon

which its action is based.” Sameric Corp. v. City of Phila., 142 F.3d 582, 599 (3d Cir.

1988).

         The District Court found that the statute of limitations began to accrue in February

2014. That is when, according to Parker’s own allegation, “certain irregularities

appeared [] to begin occurring,” specifically that a Surrogate’s Court employee “stated

she was refusing to file the subpoena and proof of service certifying the notary of the []

                                            3
Will [] had been served.” Doc. No. 5 at ¶ 30. On August 5, 2016, two years and six

months later, Parker filed her complaint. Parker argues, however, that her complaint was

timely because her claims did not begin to accrue until either August 8, 2014 or late

November 2014. It was on August 8, 2014 that Parker accessed the Surrogate Court’s

microfilm records and learned, in her estimation, that the medical records had not been

filed into the judicial record, and that her response to the estate’s motion for summary

judgment had been entered into the record after the hearing. Id. at ¶¶ 48-51. And it was

not until late November 2014 that Parker received what she characterizes as a “confirmed

docket sheet” from the Surrogate’s Court, showing the same. Id. at ¶ 55.

       But the face of Parker’s amended complaint belies her assertion that she did not

become aware of the alleged records tampering until she received a copy of the docket

sheet in November 2014. And the Surrogate Court employee’s stated refusal in February

2014 to properly file the subpoena and proof of service is not the only indicator that

Parker was aware of any purported malfeasance before August 5, 2014 (two years before

she filed this suit). In early May 2014, she received a box from the Surrogate’s Court

with medical records that were meant to be “filed directly into the Record” in support of

her April 2014 motion for summary judgment. Id. at ¶ 33. And on June 7, 2014, Parker

“faxed a confidential letter to [the] Judge [] about her concerns that [a Surrogate’s Court

employee] might have suppressed the medical records from the trial court,” which also

“explained her concerns about whether it was safe to file things with the Surrogate’s

Court.” Id. at ¶ 37. Not only did Parker continue her correspondence with the trial judge



                                          4
throughout June and July,2 but during that time she also contacted the Surrogate’s Court

on several occasions with similar concerns. Id. at ¶¶ 38-47. The District Court,

therefore, correctly concluded that Parker’s claims were untimely.3

         Further, even if her complaint had been timely, we are doubtful that it states any

claim upon which relief could be granted, as Parker fails to allege any constitutionally

cognizable injury arising from the alleged filing issues. To recover under § 1983, “a

plaintiff must show that the defendants, acting under color of law, violated the plaintiff's

federal constitutional or statutory rights, and thereby caused the complained of injury.”

See Elmore v. Cleary, 399 F.3d 279, 281 (3d Cir. 2005). And a complaint is properly

dismissed where, as here, it does not “set out ‘sufficient factual matter’ to show that the

claim is facially plausible.” See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.

2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

         Even if Parker’s summary judgment response or the medical records were

mishandled, Parker did not suffer the type of harm necessary to state a viable claim under

§ 1983. As for the summary judgment response, the judge who granted the estate’s

summary judgment motion indicated that “the Court in fact did have [Parker’s] response

and considered it prior to the hearing on April 15, 2014.” Appellant’s Supp. App’x at 4-




2
  Parker notes that exhibits in sealed manila envelopes, which were meant to support a
motion for reconsideration, were returned to her in July, apparently unopened. Id. at
¶ 41.
3
    For the same reasons, Parker’s state law claims were also time-barred.


                                            5
5.4 As for the medical records,5 even if the Superior Court did not look at them (which is

not clear), we doubt that the Court had the duty to comb through bulk records sent

directly from the medical facilities. In any event, the Court denied relief not because of a

lack of medical records, but because Parker had “failed to produce an expert’s report to

support the premise that either decedent’s illness, the pain she was experiencing, or the

effects of the pain medication affected decedent’s cognition.” Estate of Blair, 2015 WL
9942215, at *1 (emphasis added). And Parker has not explained how she was prejudiced

by the court’s alleged failure to consider exhibits in support of her motion for

reconsideration.6 Thus, Parker’s due process right to notice and an opportunity to be

heard were not affected by any purported irregularities in filing. See Hill v. Borough of

Kutztown, 455 F.3d 225, 233-34 (3d Cir. 2006) (to establish a procedural due process



4
 We admonish Parker for initially presenting only a misleading “excerpt” from this
opinion.
5
 Parker claims that the records would have shown that her aunt was heavily medicated,
and thus lacked testamentary capacity.
6
  In denying Parker’s motion to settle the record, the Court commented on Parker’s
allegations that the Court had not considered her response and her exhibits. As for the
summary judgment decision, the Court quoted its decision on Parker’s first motion for
reconsideration, in which it advised Parker that “the facts that the Petitioner alleges were
overlooked by the Court, were in fact considered but rejected as non-corroborated.”
Appellant’s Supp. App’x at 4 (internal quotation marks omitted). And as for the exhibits
to the motion for reconsideration, the Court stated: “In Petitioner’s second motion for
reconsideration the Court identified two sealed manila envelopes that Petitioner said she
mailed in with her first motion for reconsideration which she wanted the Court to review.
The Court pointed out in its August 4, 2014 Order that this information was not shown to
be [a] ‘game-changer’ to warrant reconsideration; nor did the Petitioner show (once
again) how the new evidence was significant to the facts before the Court.” Id.


                                          6
claim, plaintiff must show that available procedures did not provide her with due process

of law).

       Finally, Parker’s complaint included several claims under federal criminal statutes,

but a private party has no right to enforce criminal statutes. See Leeke v. Timmerman,

454 U.S. 83, 85-86 (1981) (per curiam). And as for the “Constitutional Issues”

referenced in her complaint, see Dkt. #5 at 28, the allegations are wholly without merit.

First, N.J. Court R. 2:5-4(b) applies only in agency cases.7 As Parker was not involved in

an agency case, she lacks standing to challenge the Rule. See Steel Co. v. Citizens for a

Better Env’t, 523 U.S. 83, 103 (1998). And her argument that Rule 1:5-6(b)(5) is

“unconstitutional, as it allows two judicial courts to oversee and act in a judicial capacity

over a litigant’s case,” has no legal or factual basis.8 Parker has not explained why

requiring a litigant to file a paper with the Surrogate’s Court would violate the

Constitution in any way.

       Consequently, we will affirm the judgment of the District Court.




7
  “Notice of Agency Record. Within 30 days of the service upon it of the notice of appeal
the agency or officer from which the appeal is taken shall file in the appellate court a
statement of the items comprising the record on appeal and shall serve a copy thereof on
each party to the appeal.” R. 2:5-4(b).
8
 That Rule simply provides that a paper should be filed “In probate matters in the
Surrogate's Court, with the Surrogate, and in actions in the Chancery Division, Probate
Part, with the Surrogate of the county of venue as deputy clerk of the Superior Court.” R.
1:15-6(b)(5).

                                           7